Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 1 of 24




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge R. Brooke Jackson

 Civil Action No. 1:18-cv-02351-RBJ

 FARMLAND PARTNERS INC.,

        Plaintiff,

 v.

 ROTA FORTUNAE a/k/a David Quinton Mathews,
 QKM, L.L.C., FIRST SABREPOINT CAPITAL MANAGEMENT d/b/a
 SABREPOINT CAPITAL MANAGEMENT, LP,
 DONALD MARCHIONY,
 GEORGE BAXTER, and
 JANE AND JOHN DOES 6-10, whose true names are unknown,

        Defendants.


            ORDER ON DEFENDANT SABREPOINT’S MOTION TO DISMISS



        This matter is before the Court on the Sabrepoint Capital, LP defendants’ motion to

 dismiss for lack of personal jurisdiction. ECF No. 172. For the reasons discussed below,

 Sabrepoint’s motion is GRANTED.

                                  I. FACTUAL BACKGROUND

        The following facts are derived from plaintiff’s amended complaint, ECF No. 203, and

 the evidence cited in support of the parties’ briefs. Farmland Partners, Inc. (“FPI”) alleges that

 defendants engaged in a “short-and-distort attack” against FPI when defendant Quinton

 Mathews, under the pseudonym Rota Fortunae, authored an article (“the article”) about plaintiff

 and published it on Seeking Alpha, an investment-related blog. ECF No. 155. The article

 resulted in defendants’ profiting from their short positions in FPI. Plaintiff asserts the following


                                                                                                        1
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 2 of 24




 claims against defendants: defamation, disparagement, intentional interference with prospective

 business relations, unjust enrichment, deceptive trade practices in violation of the Colorado

 Consumer Protection Act, and civil conspiracy.

        FPI is a publicly traded farmland Real Estate Investment Trust (“REIT”) that acquires

 and leases farmland throughout the United States. It also originates mortgage loans to farmers,

 including its own tenants. FPI’s headquarters and principal place of business are located in

 Denver, Colorado, and its stock is traded on the New York Stock Exchange. ECF No. 155 at 3.

 Defendant David Quinton Mathews is the owner and sole employee of QKM, L.L.C. (“QKM”),

 an investment advisory firm principally owned and managed by Mr. Mathews with its principal

 place of business in Texas. Id. at 3. Mr. Mathews also operates under the pseudonym Rota

 Fortunae on both Seeking Alpha and Twitter. Id. Defendant Sabrepoint Capital, LP

 (“Sabrepoint”) is a hedge fund that owned stock in FPI during the relevant time period

 underlying this case. Sabrepoint’s principal place of business and headquarters are also in Texas.

 George Baxter, Sabrepoint’s Chief Executive Officer, and Donald Marchiony, a senior analyst at

 Sabrepoint, are also defendants to this lawsuit. For the purposes of this motion the Court refers

 to Baxter, Marchiony, and Sabrepoint Capital, LP collectively as “Sabrepoint.”

        In February 2018 defendant QKM entered into an investment advisory agreement with

 Sabrepoint under which QKM received a $9,500 monthly retainer. See ECF No. 172-4. The

 agreement stated that Sabrepoint hired QKM to conduct investment research and advisory

 services. Id. at 2. Prior to the FPI research project, Sabrepoint worked with Mr. Mathews on

 other research projects. One such project involved another company in which Sabrepoint owned

 stock. Following that project Mr. Mathews, under his Rota Fortunae guise, published an article

 on Seeking Alpha about the subject company. Additionally, Mr. Mathews and defendant



                                                                                                     2
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 3 of 24




 Marchiony worked on three to four research projects together in which they researched various

 companies, including Capital Senior Living, Cambrex, Inseego, and Safehold. ECF No. 172-2 at

 53:10–16. None of those research projects resulted in an article on Seeking Alpha. Id. Mr.

 Marchiony also published his own articles on Seeking Alpha. ECF No. 178-5 at 48:13–17.

 When publishing those articles, Seeking Alpha did not require him to contact the subject

 company’s management team. Id.

        In May 2018 Sabrepoint and QKM began working on an FPI-centered research project.

 Mr. Marchiony emailed Mr. Mathews regarding his FPI idea on May 8, 2018. The email stated,

 “Hey man, attaching a new idea that I’d love to hear your thoughts on, potentially something we

 could collaborate on if there’s something juicy.” ECF No. 178-6 at 2. Attached to the email is

 what the parties call the FPI slide deck, a compilation of PowerPoint slides that Mr. Marchiony

 prepared outlining FPI’s investment structure and assets. Id. at 3–33.

        Mr. Mathews prepared a research report after a “constant back and forth with

 Sabrepoint.” ECF Nos. 178-2 at 61:16–17; 178-9. As a part of this back and forth Mr. Baxter

 emailed Mr. Mathews and encouraged Mr. Mathews to include certain information in his

 research. ECF No. 178-8 at 2. In addition to the research report on FPI, Mr. Mathews was

 simultaneously working on an article he intended to publish on Seeking Alpha about FPI. In

 July 2018 Mr. Mathews submitted his draft to Seeking Alpha under the pseudonym Rota

 Fortunae. The article contained similar themes and concepts that had been outlined in his

 research report to Sabrepoint. Upon receiving the article, Seeking Alpha edited the article and

 notified Mr. Mathews that he would be required to reach out to FPI’s management so they could

 respond to the article’s allegations.

        To comply with Seeking Alpha’s request, Mr. Mathews hired an attorney, Matthew



                                                                                                   3
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 4 of 24




 Mitzner, to send a letter to FPI’s management. On July 9, 2019 Mr. Mitzner sent a letter to FPI

 stating that he represented “a group of investors who have been analyzing publicly available

 information about [FPI] . . . .” ECF No. 172-9 at 1. The letter gave FPI management twenty-

 four hours to respond to various allegations. Id. FPI did not respond, and the article was

 published to Seeking Alpha on July 11, 2019. ECF No. 18-2. Mr. Marchiony, Mr. Baxter, Mr.

 Mathews, and Mr. Mitzner all stated that Sabrepoint was not a part of the group of investors

 mentioned in the article. ECF Nos. 178-5 at 51:1-20; 172-1 at 57:4–58:7; 172-7 at 53:6–10.

         Defendants Sabrepoint, Baxter, and Marchiony have never met, spoken with, or hired Mr.

 Mitzner. ECF Nos. 172-1 at 37:4–23; 172-2 at 52:7–19. Additionally, Sabrepoint is not

 mentioned in the Seeking Alpha article; and Baxter, Marchiony, and Mathews all provided

 sworn testimony in which they stated that Sabrepoint did not know about the Seeking Alpha

 article until after it had been published.

                               II. PROCEDURAL BACKGROUND

         This case was initially filed in the Denver County District Court against Rota Fortunae,

 whose true name was unknown at the time of filing, and John and Jane Does. ECF No. 4.

 Defendant Rota Fortunae filed a notice of removal on September 14, 2018. ECF No. 1. On

 October 15, 2018 defendant Mathews (Rota Fortunae) filed a motion to dismiss pursuant to the

 Texas Citizens Participation Act and alleged that plaintiff sought to punish defendant’s “right to

 free, anonymous speech.” ECF No. 22 at 1. Judge Mix, who was initially assigned this case,

 denied the motion without prejudice on December 20, 2018. ECF No. 45. Defendant renewed

 the motion on August 14, 2019. ECF No. 98. Judge Mix again denied the motion without

 prejudice on March 9, 2020. ECF No. 127.

         Defendant Mathews also filed a motion to dismiss for lack of personal jurisdiction and



                                                                                                      4
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 5 of 24




 for failure to state a claim. Judge Mix denied the motion to dismiss for personal jurisdiction.

 ECF No. 136. Plaintiff filed an amended complaint on July 28, 2020 and named the following

 additional defendants: David Quinton Mathews, QKM L.L.C., Sabrepoint Capital Management,

 LP, Donald Marchiony, and George Baxter. ECF No. 155.

         On August 25, 2020 this matter was reassigned to this Court. ECF No. 161. On October

 16, 2020 defendants Baxter, Marchiony, and Sabrepoint (referred to collectively as “Sabrepoint”)

 filed a motion to dismiss plaintiff’s first amended complaint. ECF No. 172. FPI filed its

 response on October 26, 2020. ECF No. 176. Sabrepoint filed its reply on November 19, 2020.

 Plaintiff filed yet another amended complaint on February 12, 2021. 1 ECF No. 203. The matter

 is now ripe for review.

                                       III. STANDARD OF REVIEW

         A motion to dismiss pursuant to Rule 12(b)(2) requires the Court to determine whether it

 has personal jurisdiction over the parties. The plaintiff bears the burden of establishing personal

 jurisdiction over an out-of-state defendant. Behagen v. Amateur Basketball Ass'n of U.S.A., 744

 F.2d 731, 733 (10th Cir. 1984). “[W]hen a motion to dismiss for lack of jurisdiction is decided

 on the basis of affidavits and other written materials, the plaintiff need only make a prima facie

 showing.” Rocky Mountain Chipseal, LLC v. Sherman Cty., Kan., 841 F. Supp. 2d 1224, 1227

 (D. Colo. 2012) (citing Behagen, 744 F.2d at 733.). A plaintiff can make its prima facie showing

 by “demonstrating, via affidavit or other written materials, facts that if true would support

 jurisdiction over the defendant.” OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d

 1086, 1091 (10th Cir. 1998). When a court evaluates a plaintiff’s prima facie case of jurisdiction


 1
   FPI filed its second amended complaint, ECF No. 203, while the Court was in the midst of drafting this order. The
 Court is aware that Sabrepoint’s motion to dismiss addresses the previous complaint. However, the Court has
 reviewed the second amended complaint and finds that it does not change the Court’s analysis. The Court deems
 Sabrepoint’s motion to dismiss to apply to the second amended complaint.

                                                                                                                   5
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 6 of 24




 it must resolve all factual disputes in favor of the plaintiff. To defeat plaintiff’s prima facie

 showing of jurisdiction, “a defendant must present a compelling case demonstrating that the

 presence of some other consideration would render justice unreasonable.” Id.

                                           IV. ANALYSIS

        Defendant Sabrepoint urges this Court to dismiss the claims against it for lack of personal

 jurisdiction. ECF No. 172 at 5. Plaintiff contends that the Court has specific personal

 jurisdiction over Sabrepoint because it purposely directed its conduct at Colorado through its

 alleged involvement in the Seeking Alpha article and Mitzner letter. ECF No. 178 at 8. Plaintiff

 also asserts that this Court has personal jurisdiction over Sabrepoint under conspiracy and

 agency theories of jurisdiction. Id. at 10, 12.

 A. Whether the Court has Specific Personal Jurisdiction over Sabrepoint

        A court has personal jurisdiction over a defendant when the defendant has sufficient

 contacts with the forum state. OMI Holdings, Inc., 149 F.3d at 1090. The contacts requirement

 can be satisfied in two ways. The first, known as general personal jurisdiction, arises where the

 defendant’s contacts with the forum are “so continuous and systematic as to render it essentially

 at home there.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

 The second, known as specific jurisdiction, gives a court jurisdiction over defendants who

 purposefully avail themsleves of the privilege of conducting activities in the forum state. Old

 Republic Ins. Co. v. Cont'l Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017). Plaintiff does not

 assert that the Court has general jurisdiction over Sabrepoint. I therefore limit my analysis to

 whether the defendant is subject to the Court’s specific personal jurisdiction.

        The Tenth Circuit has established a two-part test for personal jurisdiction. “First, we ask

 whether any applicable statute authorizes service of process on defendants. Second, we examine



                                                                                                     6
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 7 of 24




 whether the exercise of statutory jurisdiction comports with constitutional due process demands.”

 Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008).

 Colorado’s “long-arm” statute, C.R.S. § 13-1-124, has been interpreted to confer the maximum

 jurisdiction permitted by constitutional due process. Archangel Diamond Corp. v. Lukoil, 123

 P.3d 1187, 1193 (Colo. 2005), as modified on denial of reh'g (Dec. 19, 2005). Because the

 Colorado long-arm statute mirrors that which is permitted by the due process clause, it collapses

 the two-part inquiry into one. Dudnikov, 514 F.3d at 1070 (“. . . the first, statutory inquiry

 effectively collapses into the second, constitutional, analysis.”). The Court therefore need only

 determine whether asserting jurisdiction over Sabrepoint comports with due process.

        The Due Process Clause “operates to limit the power of a State to assert in personam

 jurisdiction over a nonresident defendant.” Helicopteros Nacionales de Colombia, S.A. v. Hall,

 466 U.S. 408, 413–14 (1984). This inquiry “ensure[s] that an out-of-state defendant is not bound

 to appear to account for merely ‘random, fortuitous, or attenuated contacts’ with the forum

 state.” Dudnikov, 514 F.3d at 1071 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

 (1985)). In all, the defendant’s contacts with the forum must be such that the defendant could

 “reasonably anticipate being haled into court there.” World-Wide Volkswagen Corp. v.

 Woodson, 444 U.S. 286, 297 (1980).

        For specific jurisdiction to comport with due process, the out-of-state defendant must

 have “purposefully established minimum contacts within the forum state,” and the “assertion of

 personal jurisdiction must comport with fair play and substantial justice.” C5 Med. Werks, LLC

 v. CeramTec GMBH, 937 F.3d 1319, 1322–23 (10th Cir. 2019) (citing Burger King Corp., 471

 U.S. at 475). Determining whether a defendant has sufficient contacts with the forum state

 involves yet another two-step inquiry. The court must determine whether (1) defendant



                                                                                                     7
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 8 of 24




 “purposefully directs its activities at residents of the forum state,” and (2) “plaintiff’s injuries

 must arise out of defendant’s forum-related activities.” Old Republic Ins. Co., 877 F.3d at 905.

         In Calder v. Jones, the Supreme Court explained that courts analyzing purposeful

 direction should consider “the relationship among the defendant, the forum, and the litigation.”

 Calder v. Jones, 465 U.S. 783, 788 (1984) (internal quotations omitted). The Tenth Circuit in

 Dudnikov distilled the Supreme Court’s Calder v. Jones decision “to its essence” and set forth a

 three-part test to determine whether a defendant’s activities satisfied the purposeful direction

 requirement. Purposeful direction is satisfied when the defendant (1) engages in an intentional

 action; (2) that is expressly aimed at the forum state; and (3) has knowledge that the brunt of the

 injury will be felt in the forum state. Dudnikov, 514 F.3d at 1072.

         Here, plaintiff alleges that Sabrepoint purposely directed its activities at Colorado when

 (1) Quinton Mathews a/k/a Rota Fortunae published the article on Seeking Alpha, and (2)

 Matthew Mitzner, QKM’s attorney, sent the letter to FPI regarding the article. I consider each

 alleged activity in turn.

         1. The Seeking Alpha Article

         Plaintiff argues that Sabrepoint purposely directed its activities at Colorado when it hired

 Mr. Mathews to perform stock research on FPI, who in turn published the Seeking Alpha article

 under the pseudonym Rota Fortunae. ECF No. 178 at 8. Plaintiff urges this Court to find that it

 has specific jurisdiction over Sabrepoint due to its involvement in the article’s publication.

 Meanwhile, Sabrepoint argues it was not involved in the article’s publication and therefore not

 subject to this Court’s jurisdiction. ECF No. 183 at 2.

         As mentioned above, to establish a prima facie case of specific jurisdiction, plaintiff must

 present facts that show the defendant (1) took an intentional action, (2) expressly aimed at the



                                                                                                        8
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 9 of 24




 forum state, and (3) knowing that the brunt of the injury would be felt there. Dudnikov, 514 F.3d

 at 1072. However, this test becomes thornier when internet activity is the basis for the

 intentional action. As the Tenth Circuit has noted, many of the pre-internet personal jurisdiction

 principles—such as the contacts analysis—are greatly complicated because “the internet operates

 in every state regardless of where the user is physically located, potentially rendering the

 territorial limits of personal jurisdiction meaningless.” Shrader v. Biddinger, 633 F.3d 1235,

 1240 (10th Cir. 2011).

        To avoid such an outcome, the Tenth Circuit has modified the purposeful direction

 analysis when internet activity is involved. The modified standard emphasizes “whether the

 website or internet user intentionally directed his/her/its activity or operation at the forum state

 rather than just having the activity or operation accessible there.” Advanced Career Techs., Inc.

 v. Does, No. 13-cv-0304-WJM-KLM, 2015 WL 328639 at *2 (D. Colo. 2015) (citing Shrader,

 633 F.3d at 1240.) “Simply posting defamatory statements on a website will not, standing alone,

 form a basis for personal jurisdiction against the poster in any state where the post may be read.”

 Id. at *2. Courts instead “look to indications that a defendant deliberately directs its message at

 an audience in the forum state and intended harm to the plaintiff occurring primarily or

 particularly in the forum state.” Shrader, 633 F.3d at 1241.

        The Tenth Circuit court goes on to say that this principle—that an internet post is

 insufficient on its own to give rise to specific jurisdiction over an out-of-state defendant—is

 especially salient in defamation cases. Id. at 1244. The court explained that “[p]osting on the

 internet from [outside the forum state] an allegedly defamatory statement [about a forum

 resident] . . . does not give rise to the type of substantial connection between [the poster] and [the

 forum state] necessary to confer specific personal jurisdiction.” Id. (quoting Johnson v. Arden,



                                                                                                        9
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 10 of 24




 614 F.3d 785, 797 (8th Cir. 2010)). In reaching its decision, the Tenth Circuit relied on the Fifth

 Circuit’s interpretation holding that “the plaintiff’s residence in the forum, and suffering of harm

 there, will not alone support jurisdiction . . . .” Id. (quoting Revell v. Lidov, 317 F.3d 467, 473

 (5th Cir. 2002)). As the Court stated in Dudnikov, “[s]ome courts have held that the ‘expressly

 aimed’ portion of Calder is satisfied when the defendant individually targets a known forum

 resident. We have taken a somewhat more restrictive approach, holding that the forum state

 itself must be the focal point of the tort.” Dudnikov, 514 F.3d at 1074.

        Thus, under the Tenth Circuit’s modified standard for internet-based defamation cases,

 the Court must determine whether Sabrepoint (1) committed an intentional action, (2) intended

 Colorado to be the focal point of the action, and (3) knew that the brunt of the injury would be

 felt in Colorado.

        Many courts have held that posting on an internet blog satisfies the intentional action

 prong of the purposeful direction test. See Silver v. Brown, 382 F. App'x 723, 730 (10th Cir.

 2010) (unpublished) (“First, the posting of the blog was clearly an intentional act.”); Shrader,

 633 F.3d at 1240 (explaining that an intentional action includes “writing, editing, and publishing

 an article.”). Although it is well established that posting an article to a blog is an intentional

 action, the intentional action must be committed by the defendant questioning the Court’s

 jurisdiction. See Tripoli Mgmt., LLC v. Waste Connections of Kansas, Inc., No. 09CV01767-

 CMA-KLM, 2010 WL 845927, at *2 (D. Colo. Mar. 9, 2010) (explaining that “personal

 jurisdiction requires a purposeful act by the defendant itself” and “personal jurisdiction is not

 associational or derivative in nature.”). I must therefore determine whether Quentin Mathews’

 publishing the article is an intentional action attributable to Sabrepoint.




                                                                                                       10
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 11 of 24




        Prior to analyzing this issue, it bears repeating that plaintiff bears the burden and must

 demonstrate sufficient facts to establish personal jurisdiction. A prima facie case of jurisdiction

 “must be based on affirmative proof beyond the pleadings, such as affidavits, testimony or other

 competent evidence of specific facts.” Good v. Fuji Fire & Marine, Ins. Co., 271 F. App'x 756,

 758 (10th Cir. 2008) (unpublished). Further, when plaintiff presents its prima facie case “the

 court must accept the facts the complaint alleges relating to the jurisdiction issue as true, at least

 to the extent they are uncontroverted by whatever material the defendant submits in support of

 its motion to dismiss.” 4 Fed. Prac. & Proc. Civ. § 1067.6 (4th ed.) (emphasis added). Plaintiff

 has not met its burden.

        Here, the evidence presented to the Court indicates that neither Sabrepoint, George

 Baxter, nor Donald Marchiony knew about the blog post until after it was published. Mr.

 Marchiony stated that Mr. Mathews never told him he was going to publish the FPI article, that

 he never saw a copy or draft of the article, and that he did not pay Mr. Mathews to publish the

 article. ECF No. 178-5 at 51:1-20. Mr. Baxter similarly states that he did not know that Rota

 Fortunae intended to publish the article or that there was even going to be an article about FPI.

 ECF No. 172-1 at 57:4–58:7. He also says he never saw a copy of the article, did not hire Mr.

 Mathews to publish the article, and Mr. Mathews never communicated his intention to publish

 the article. Id. Additionally, in his declaration Mr. Mitzner indicated that Sabrepoint was not

 involved in the transmittal of the letter, which was a precursor to the article’s publication, and

 both Mr. Mitzner and Mr. Mathews state that the “group of investors” referenced in the letter did

 not include Sabrepoint. Id. at 246: 1-4; See Part IV.A.2, infra.




                                                                                                      11
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 12 of 24




         In response to these facts, plaintiff asks the Court to disregard all of these clear, mutually

 consistent statements and to instead make attenuated inferences to conclude that Sabrepoint

 directed activities at Colorado. Plaintiff writes,

         Farmland has made more than a prima facie showing of jurisdiction based on
         Sabrepoint’s purposeful direction of its actions at Colorado. As a factual matter,
         Sabrepoint:

                 (1) contracted with Mr. Mathews for stock research shortly before he took out an
                 insurance policy for articles published on Seeking Alpha;
                 (2) brought a short idea about K12 to Mr. Mathews, who then published an article
                 attacking K12 on Seeking Alpha
                 (3) brought a short idea about Farmland Partners to Mr. Mathews, who then
                 published an article attacking FPI on Seeking Alpha;
                 (4) provided information to Mr. Mathews about FPI’s headquarters and operations
                 on Colorado, which was covered in the article;
                 (5) discussed with Mr. Mathews research obtained from Colorado sources, which
                 was covered in the article;
                 (6) provided framing, language and content for inclusion, some of which Mr.
                 Mathews put in the article, including content targeting FPI’s CEO, a Colorado
                 resident; and
                 (7) had prior experience with Seeking Alpha, whose policies required outreach to
                 management about “short” articles raising serious allegations.

         These irrefutable facts support the reasonable inference that Sabrepoint understood and/or
         intended that Mr. Mathews would (a) publish the article on Seeking Alpha attacking FPI,
         and (b) would reach out to Farmland Partners in Colorado for comment, as required by
         Seeking Alpha, before doing so.

 ECF No. 178 at 9.

         The Court disagrees that the above facts support plaintiff’s inferences. As an initial

 matter, plaintiff does not mention that Sabrepoint worked with Mathews other research projects,

 only one of which resulted in Mathews’ publishing a Seeking Alpha article. Additionally,

 plaintiff ignores Mr. Marchiony’s testimony about his working with Mr. Mathews on four other

 research projects, none of which resulted in a Seeking Alpha article. ECF No. 172-2 at 53:10–

 16. In another portion of testimony ignored by plaintiff, Marchiony states that he himself had

 previously published articles on Seeking Alpha. However, he had never been required to contact


                                                                                                     12
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 13 of 24




 the subject company’s management team prior to publication, undermining plaintiff’s claim that

 this is a strict publishing obligation and thus something Sabrepoint would have known Mathews

 would need to do.

         Plaintiff does present evidence that Sabrepoint knew Mr. Mathews was Rota Fortunae,

 and that he had published articles on Seeking Alpha in the past. At most plaintiff’s facts support

 a reasonable inference that Sabrepoint knew that, by hiring QKM to research FPI, it was possible

 Quinton Mathews would publish an article about FPI as Rota Fortunae. However, even if the

 Court makes this deduction, a defendant’s mere knowledge that a third party may purposely

 direct activity toward a forum state is insufficient to establish an intentional action for purposeful

 direction. Put differently, Sabrepoint’s knowledge that Mr. Mathews might publish an article

 about FPI is insufficient to establish that Sabrepoint purposely directed its activities at Colorado.

 In sum, there is nothing in the record to support an inference that the Seeking Alpha article is

 attributable to Sabrepoint. Thus, the article on its own cannot establish that Sabrepoint purposely

 directed its activity at the forum state.

         2. The Mitzner Letter

         Plaintiff alleges that Sabrepoint purposely directed its activities at Colorado when

 Matthew Mitzner sent the letter to FPI notifying it of the imminent Seeking Alpha article. ECF

 No. 178 at 8. Sabrepoint argues it never hired Mr. Mitzner and was not involved in sending the

 letter to FPI.

         The evidence and allegations presented to this Court do not support an inference that

 Sabrepoint was involved in sending the letter to FPI. Both employees of Sabrepoint state they

 have never hired, met with, or spoken with Mr. Mitzner. ECF No. 172-1 at 37:4–23; ECF No.

 172-2 at 52:7–19. Mr. Mathews confirms that he hired Mr. Mitzner to send the letter and



                                                                                                    13
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 14 of 24




 reviewed a copy of it prior to it being sent. Furthermore, he states that Sabrepoint was not

 involved. ECF No. 172-7 at 247:7–11. Finally, in his declaration Mr. Mitzner states that he

 “does not know, ha[s] never met or spoken to George Baxter, Donald Marchiony or Sabrepoint

 Capital Management, LP.” ECF No. 172-8 at 2. He also writes, “I do not represent, and have

 never represented or acted on behalf of, the Sabrepoint defendants in any capacity.” Id. And,

 finally, he says “[t]he Sabrepoint defendants were not part of the ‘group of investors’ referenced

 in my July 9, 2018 letter to Farmland Partners. . . I have also provided prior testimony

 concerning the identify of my client . . . and explanation for the use of the plural reference: to

 meet my obligations to preserve my client’s then-anonymity.” ECF No. 172-8 at 2–3.

        To rebut these facts plaintiff presents evidence that Mr. Marchiony had previously

 published articles on Seeking Alpha, and he therefore should have known that someone would

 need to contact FPI prior to the article’s publication. However, as mentioned above, plaintiff has

 not produced sufficient evidence to support its claim that Sabrepoint was involved in the article’s

 publication. Additionally, even if it had, with respect to the Mitzner letter, plaintiff has

 presented no evidence to rebut Sabrepoint’s which shows that Sabrepoint did not hire, meet with,

 or ask Mr. Mitzner to send a letter. ECF No. 178-5 at 48:13–17.

        Plaintiff is correct that at this stage of litigation all factual disputes must be interpreted in

 its favor. However, plaintiff has presented no factual dispute. Plaintiff, in essence, asks this

 Court to ignore the depositions of three individuals, and the declaration of Mr. Mitzner himself—

 all of which establish that Sabrepoint had no connection with Mr. Mitzner or the letter he sent to

 FPI—without providing its own evidence to controvert the witness testimony. Thus, because

 Sabrepoint was not involved with Mr. Mitzner, his sending the letter cannot be deemed

 Sabrepoint’s intentional action.



                                                                                                       14
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 15 of 24




        Based on the evidence and allegations before the Court, Sabrepoint was involved in

 neither the Mitzner letter nor the article. Thus, plaintiff has not established that Sabrepoint

 committed an intentional act aimed at the state of Colorado. To subject Sabrepoint to specific

 jurisdiction on these facts would fly in the face of constitutional due process protections. This

 Court would have personal jurisdiction over Sabrepoint “solely as a result of random, fortuitous,

 and attenuated contacts.” Dudnikov, 514 F.3d at 1071 (quoting Burger King Corp., 471 U.S. at

 475.). Furthermore, even if the Court assumes Sabrepoint knew that Mr. Mathews a/k/a Rota

 Fortunae might publish an article on Seeking Alpha, the mere foreseeability of causing injury in

 another state is insufficient to establish purposeful direction. Id.

        Plaintiff makes another argument in support of its position: it implies that this Court

 should rule consistently with Judge Mix’s order, which found that the court had personal

 jurisdiction over Quinton Mathews. ECF Nos. 178 at 9; 136. However, my ruling on

 Sabrepoint’s personal jurisdiction motion is in no way inconsistent with Judge Mix’s ruling on

 jurisdiction as to Quinton Mathews. Plaintiff encourages the Court to conflate the actions of

 QKM, Quinton Mathews, and Rota Fortunae with those of Sabrepoint. I will not do so.

 Mathews and Sabrepoint, while both named defendants in this suit, are distinct. Judge Mix held

 that the court had jurisdiction over Quinton Mathews because of his involvement with the

 Mitzner letter and the article. Had plaintiff presented evidence that Sabrepoint was involved in

 either of the above actions—thereby controverting the sworn testimony of Baxter, Marchiony,

 Mathews, and Mitzner—the Court might have reached a different result. But plaintiff did not

 present such evidence. Accordingly, the Court finds that it does not have specific personal

 jurisdiction over defendant Sabrepoint.




                                                                                                     15
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 16 of 24




 B. Whether the Court has jurisdiction under an agency theory of jurisdiction

        In its complaint plaintiff also alleges an agency theory of jurisdiction. Plaintiff asserts

 that Mr. Mathews a/k/a Rota Fortunae was acting as Sabrepoint’s agent when he posted the

 article, and therefore the Court can exercise jurisdiction over Sabrepoint based on the imputed

 contacts of Mr. Mathews. ECF No. 178 at 12. Sabrepoint argues that Mr. Mathews was not its

 agent, and that Mr. Mathews’ unilateral actions therefore cannot subject Sabrepoint to this

 Court’s jurisdiction. ECF No. 172 at 12.

        “The jurisdiction of a district court over a nonresident defendant in a suit based on

 diversity of citizenship is determined by the law of the forum state.” Federated Rural Elec. Ins.

 Corp. v. Kootenai Elec. Co-op., 17 F.3d 1302, 1304 (10th Cir. 1994). The Court therefore looks

 to Colorado law to determine whether an agency theory of jurisdiction is appropriate. Under

 Colorado agency law “the contacts of an agent can be imputed to the principal for purposes of

 personal jurisdiction.” Goettman v. N. Fork Valley Rest., 176 P.3d 60, 67 (Colo. 2007). The

 Goettman court explains that “to establish this agency theory of personal jurisdiction under

 Colorado’s long-arm statute, the jurisdictional facts must connect the actions of the agent to the

 principal by either the transaction of any business or the commission of a tortious act within the

 state.” Id. The Court must thus determine whether the well-pled, non-conclusory facts in the

 amended complaint alongside the evidence in the record establish that Mr. Mathews was

 Sabrepoint’s agent.

        A plaintiff can “connect the actions of the agent to the principle” by demonstrating the

 agent had either actual or apparent authority to act on the plaintiff’s behalf. Tripoli

 Management, LLC, 2010 WL 845927, at *6. In Tripoli, this court succinctly summarized both

 actual and apparent authority:



                                                                                                      16
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 17 of 24




        Actual authority incorporates the concepts of express and implied authority. Express
        authority exists whenever the principal directly states that its agent has the authority to
        perform a particular act on the principal's behalf. Implied authority. . . embraces
        authority to do those acts which are incidental to, or are necessary, usual, and proper to
        accomplish or perform, the main authority expressly delegated to the agent. Willey v.
        Mayer, 876 P.2d 1260, 1264 (Colo. 1994) (citations and internal quotation marks
        omitted). Apparent authority, on the other hand, exists when the principal acts “in a
        manner that, reasonably interpreted, causes a third person to believe that the principal
        consents to have the act done on his behalf by the person purporting to act for him. In
        such a case, the agent is said to have apparent
        authority.” Johnson v. Chilcott, 658 F. Supp. 1213, 1219 (D. Colo. 1987) (citations and
        internal quotation marks omitted).

 Id.
        In Tripoli Management, LLC, this court applying Colorado law, considered whether the

 jurisdictional facts alleged in plaintiff’s complaint were sufficient to establish an agency theory

 of jurisdiction. There, the court acknowledged that the plaintiff made no claim as to whether the

 alleged agent acted with apparent or actual authority. The court stated “[t]hat will not do.

 Though light, plaintiff does have a burden. It must allege facts in its complaint and, if

 jurisdiction is attacked, present argument in response, which would allow the Court to

 reasonably infer that it has jurisdiction over defendant.” Id. at 6. Like the plaintiff in Tripoli,

 plaintiff has not alleged whether Mr. Mathews had actual or apparent authority to act on behalf

 of Sabrepoint. Instead, plaintiff writes, “Mathews acted as Sabrepoint’s agent such that

 Sabrepoint controlled and/or had the right to control his writing and publishing of the Posting on

 Seeking Alpha and related promotional tweets. . . .” ECF No. 203 at 33. The above statement is

 conclusory as it does not provide facts to support its conclusion that Sabrepoint controlled

 Mathews. It is therefore not entitled to a presumption of truth.

        Even if the Court were to have found that the statement is not conclusory, Sabrepoint has

 presented sufficient evidence to rebut plaintiff’s allegation. First, Sabrepoint points to the

 contract outlining the relationship between Sabrepoint and QKM. It reads, in pertinent part,



                                                                                                       17
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 18 of 24




          The Parties acknowledge that Adviser is, and shall for all purposes be considered, an
          independent contractor, and nothing in this Agreement shall be deemed to create or
          imply any agency or employment relationship between Adviser and Client (or any
          affiliate of client). . . .

          Adviser shall determine the means and manner of performance of the Services rendered
          pursuant to this agreement. Adviser shall not be subject to direction or control by Client.
          Adviser shall not hold itself out to be an employee of Client. Adviser will at all times be
          free from control of Client as to the time and manner in which Adviser will work.
          Adviser will pay all of its own expenses, costs and charges, and will furnish all needed
          equipment and materials, in connection with Services rendered under this agreement.

 ECF No. 172-4 at 2. Thus, when forming the relationship, defendants agreed that Sabrepoint

 would not have control over Mr. Mathews, and that Mr. Mathews would be an independent

 contractor. In addition to the advisory agreement, in his declaration Mr. Baxter states that the

 relationship between QKM LLC and Sabrepoint is governed by the terms of the agreement, and

 that “Quinton Mathews never had any authority to speak on [Sabrepoint’s] behalf.” ECF Nos.

 172-1 at 60:17–61:13.

          Notwithstanding the provisions in the advisory agreement and the deposition testimony

 presented to this Court, in its response plaintiff contends that Mr. Mathews was Sabrepoint’s

 agent. To support this argument, plaintiff argues (1) that the factors outlined in Section 220 of

 the Restatement (Second) of Agency supports a finding of agency in this case; (2) the advisory

 agreement is not dispositive; and (3) soliciting someone to write an article is sufficient to

 establish an agency relationship. I address each argument in turn.

          Plaintiff first argues that the Court should not only rely on the contract and should instead

 focus on the numerous factors outlined in the Restatement. Section 220(2) of the Restatement

 reads,

          In determining whether one acting for another is a servant or an independent contractor,
          the following matters of fact, among others, are considered:




                                                                                                     18
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 19 of 24




                 (a) the extent of control which, by the agreement, the master may exercise over
                 the details of the work;
                 (b) whether or not the one employed is engaged in a distinct occupation or
                 business;
                 (c) the kind of occupation, with reference to whether, in the locality, the work is
                 usually done under the direction of the employer or by a specialist without
                 supervision;
                 (d) the skill required in the particular occupation;
                 (e) whether the employer or the workman supplies the instrumentalities, tools, and
                 the place of work for the person doing the work;
                 (f) the length of time for which the person is employed;
                 (g) the method of payment, whether by time or by the job;
                 (h) whether or not the work is a part of the regular business of the employer;
                 (i) whether or not the parties believe they are creating the relation of master and
                 servant;
                 (j) whether the principail is or is not in business.

         Plaintiff relies on Norton v. Gilman, a Colorado Supreme Court case, to argue that an

 individual’s independent contractor status is only one of several factors courts consider. FPI

 writes, “Colorado Courts consider several indicia of agency status, including the factors listed in

 the Restatement (Second) of Agency.” ECF No. 178 at 13. However, Norton also clearly states

 “[t]his list of factors is not exhaustive. . . . each factor need not be discussed in every case.

 Instead of applying the common law factors as a rigid test, we consider the circumstances of

 each case.” Norton v. Gilman, 949 P.2d 565 (Colo. 1997). Thus, the Court need not analyze

 every factor as plaintiff urges. Instead, the Court must consider the relevant factors given the

 facts of the case.

         Plaintiff contends that “the only factor cutting against a finding of agency is the

 agreement’s labeling of Mr. Mathews as an independent contractor.” ECF No. 178 at 14. The

 Court disagrees. The Restatement explains that

         the important distinction [between an independent contractor and a servant] is . . .service
         in which the actor’s physical activities and his time are surrendered to the control of the
         master, and service under an agreement to accomplish results to use care and skill in
         accomplishing results. Those rendering service but retaining control over the manner of
         doing it are not servants.


                                                                                                     19
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 20 of 24




 Restatement (Second) of Agency § 220 cmt. e (1958). Thus, whether someone is an independent

 contractor is inextricably linked to whether the principal has the right to control the person’s

 work.

          Even if this was the only factor weighing against plaintiff, the extent of control alone can

 determine the issue. The Colorado Supreme Court states, “[u]nder the common law, the most

 important factor in determining whether a worker qualifies as an employee is the alleged

 employer’s right to control the details of performance.” Norton, 949 P.2d at 567. The

 Restatement also says that the right to control is “important” and “in many situations is

 determinative.” Restatement (Second) of Agency § 220 cmt. d (1958). Additionally, in Eim v.

 CRF Frozen Foods LLC, this court found that plaintiff’s “inability to show that the defendants

 exercised control. . . is fatal to her ability to establish jurisdiction” based on the agency theory.

 Eim v. CRF Frozen Foods LLC, 18-cv-01404-PAB-KLM, 2018 WL 1382790, n.11 (D. Colo.

 2019).

          Here, the agreement clearly states that Mr. Mathews is an independent contractor, and

 that Sabrepoint has no right to control any of Mr. Mathews work. Deposition testimony further

 demonstrates that Mr. Mathews had no authority to act on Sabrepoint’s behalf. ECF No. 172-1

 at 60:17–61:17. Plaintiff has produced no evidence to rebut the evidence proffered by

 Sabrepoint. As mentioned above, the Restatement, the Colorado Supreme Court, and this court

 have concluded that the extent of the control is the most significant factor in the analysis.

          Plaintiff next argues that the parties’ labeling Mr. Mathews an independent contractor is

 not dispositive. I agree. However, that is not the only basis for the Court’s decision. First, as

 mentioned above, plaintiff did not allege nor brief the issue of whether Mr. Mathews acted with

 actual or apparent authority when he published the article. Instead, plaintiff alleges that


                                                                                                         20
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 21 of 24




 Sabrepoint controlled Mr. Mathews without offering any facts to support that conclusion. As the

 Tripoli court stated, that is insufficient. Second, plaintiff has produced no evidence to rebut the

 evidence proffered by Sabrepoint. Plaintiff instead only relies on the Section 220 factors, despite

 the most important factor—the extent of control—not weighing in its favor.

        Third, plaintiff argues that only one of those factors cuts against a finding of agency. The

 Court again disagrees. While the Norton court states that the list of factors is not exhaustive and

 that it is unnecessary to consider every factor in every case, the Court briefly addresses the

 factors that weigh against a finding of agency. Section 220(a)—the extent of control which, by

 the agreement, the master may exercise over the details of the work—supports a finding that

 there was no agency relationship. At the risk of redundancy, there are no well-pled allegations or

 evidence to support the conclusory statement that Mr. Mathews was subject to Sabrepoint’s

 control. The agreement between the parties outlined that Sabrepoint had no control over Mr.

 Mathews. Further, both Mr. Baxter, Mr. Mathews, Mr. Marchiony, and Mr. Mitzner each admit

 that Sabrepoint was not involved in the article, did not read the article, or did not know the article

 was being written prior to it being published. Thus, there is no evidence tending to show that

 Sabrepoint had any control over Mathews or the article he wrote. This factor alone is dispositive

 of the agency issue.

        Section 220(2)(e)—whether the employer or the workman supplies the instrumentalities,

 tools, and the place of work for the person doing the work—also supports a finding that Mr.

 Mathews was not Sabrepoint’s agent. Plaintiff argues that this factor weighs in its favor because

 “Sabrepoint provided [Mr. Mathews] key themes and specific framing, language, and content” to

 include in his research report. ECF No. 178 at 13. Plaintiff misconstrues the meaning of this

 factor. The Restatement explains



                                                                                                    21
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 22 of 24




         The ownership of the instrumentalities and tools used in the work is of importance. The
         fact that a worker supplies his own tools is some evidence that he is not a servant. On the
         other hand, if the worker is using his employer’s tools or instrumentalities, especially if
         they are of substantial value, it is normally understood that he will follow the directions
         of the owner in their use, and this indicates that the owner is master.”

 Restatement (Second) of Agency § 220 cmt. k (1958). The instrumentalities factor applies to

 equipment necessary to perform the job, not simply providing an individual with information.

 Here, there is no evidence that Sabrepoint provided Mr. Mathews with a computer, telephone, or

 any other type of tool that would be necessary for him to perform his research job. Additionally,

 the advisory agreement states that Mr. Mathews will complete the work using his own tools.

 ECF No. 172-4 at 2. Thus, this factor too weighs against plaintiff.

         Section 220(i)—whether the parties believe they are creating the relation of master and

 servant—also weighs against a finding of agency. Here, the contract terms and the deposition

 testimony of both Mr. Baxter and Mr. Mathews indicate that defendants did not intend to create

 an agency relationship, and that Sabrepoint had no right to control Mr. Mathews. Thus,

 plaintiff’s argument that only one factor cuts against the agency relationship is unavailing. In

 addition to the most significant factor—the extent of control—numerous other factors weigh

 against plaintiff.

         Plaintiff’s final argument is that soliciting an individual to write an article is sufficient to

 support a finding of agency. In making this argument plaintiff relies on Gertz v. Robert Welch,

 Inc., a Seventh Circuit case that found an agency relationship where the “writer was solicited to

 write [the] specific article [at issue], was given the story line and background material, was

 reimbursed for his expenses, and kept in contact with [the managing editor] during the

 preparation of the article.” ECF No. 178 at 15 (quoting Gertz v. Robert Welch, Inc., 680 F.2d

 527, 539 (7th Cir. 1982)). However, Gertz is distinguishable. Here, four separate individuals



                                                                                                       22
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 23 of 24




 have provided sworn testimony that Sabrepoint was not involved in the preparation of the article,

 did not solicit the article, and did not know about the article until after its publication, and FPI

 has failed to rebut that testimony. See Part IV.A.1, supra. Therefore, the Court cannot assume

 that Sabrepoint, like the defendant in Gertz, solicited Mr. Mathews to write the specific article at

 issue. Furthermore, there is no evidence or allegation that Sabrepoint reimbursed Mr. Mathews

 for his expenses. While Sabrepoint paid Mr. Mathews for his services, the advisory agreement

 states that “Adviser will pay all of its own expenses, costs and charges, and will furnish all

 needed equipment and materials, in connection with Services rendered under this agreement.”

 ECF No. 172-4 at 2. The Court is therefore unpersuaded by plaintiff’s reliance on Gertz.

        For the above reasons, the Court finds that FPI has not established that personal

 jurisdiction is appropriate under the agency theory.

 C. Whether the Court has jurisdiction under a conspiracy theory of jurisdiction

        In its complaint plaintiff also alleges a conspiracy theory of personal jurisdiction.

 Defendant argues that plaintiff’s conspiracy theory must fail because the undisputed evidence

 proves there was no conspiracy. ECF No. 172 at 10. Plaintiff argues that “the same facts and

 inferences establish jurisdiction based on conspiracy.” ECF No. 178 at 10.

        Plaintiff alleges several facts to prove that Sabrepoint conspired with Mathews and QKM

 to publish the article and bring FPI’s stock price down. Plaintiff writes that “Mr. Mitzner’s letter

 to Farmland Partners stated that there is a ‘group of investors’ behind the ‘prepared article,’

 rather than an individual.” ECF No. 203 at 32. They also allege “[o]n information and belief,

 Defendants undertook the unlawful overt act of publishing, or causing to be published, a false,

 misleading, defamatory, and/or disparaging internet posting about [FPI] and related comments

 on Twitter, for purposes of causing a decline in FPI’s stock price.” Id. at 33.



                                                                                                        23
Case 1:18-cv-02351-RBJ Document 206 Filed 02/26/21 USDC Colorado Page 24 of 24




        Plaintiff argues that (1) because it has demonstrated a prima facie case of conspiracy, it

 has also established jurisdiction under the conspiracy theory, and (2) because this Court has

 personal jurisdiction over Mathews, it therefore also has jurisdiction over Sabrepoint. Id. As

 this Court has stated throughout this order, the burden lies with plaintiff to prove jurisdiction. To

 meet its burden plaintiff must allege uncontroverted facts that if true would support its claim for

 jurisdiction. However, Sabrepoint has presented evidence to contradict both facts on which

 plaintiff relies—Sabrepoint’s involvement in the article’s publication and the Mitzner letter.

 Plaintiff has presented no comparable evidence to rebut defendant’s evidence. There is therefore

 insufficient evidence to support jurisdiction under a conspiracy theory.

        For the above reasons, defendant’s motion to dismiss for lack of personal jurisdiction is

 GRANTED.

                                              ORDER


 1. Defendant Sabrepoint’s motion to dismiss for lack of personal jurisdiction, ECF No. 172, is

 GRANTED.


        DATED this day 26th day of February, 2021.

                                                       BY THE COURT:




                                                       ___________________________________
                                                       R. Brooke Jackson
                                                       United States District Judge




                                                                                                     24
